   8:19-cr-00350-JFB-MDN Doc # 91 Filed: 10/20/20 Page 1 of 1 - Page ID # 208


                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,
                                                            CASE NO.        8:19 CR350
                       Plaintiff,
                         •
        VS.                                                  SUBMISSION OF THE
                                                        DETERMINATION OF DETENTION
 JACOB FULL,                                                    OR RELEASE
                       Defendant.

Defendant states to the Court as follows:
       (1)     I understand that the Court must determine whether I should be detained or
released, pending future judicial proceedings.
       (2)     I have discussed with my attorney my right to present evidence and make argument
on this determination. All the questions I have concerning that right have been answered. I
understand that by not requesting a hearing to present evidence and make argument, the Court will
make the determination based upon the information within the Court's record.
       (3)     At this time, I wish to give up my right to present evidence and make argument on
the determination of detention or release and submit the matter to the Court.



1/fffo
 ��                                                  Date



                                                     Date

                                            ORDER
       IT IS ORDERED that Defendant's Submission of the Detem1ination of Detention or
Release is hereby accepted, and a separate order will be issued concerning detention or release.


       DATED this 20th day of October, 2020.

                                                     BY THE COURT:


                                                     MAGISTRATE JUDGE
                                                     UNITED STATES DISTRICT COURT
